Evans and Lumpkin, JJ.
We concur specially, under the decision in Newberry v. Tenant, 121 Ga. 561 (a decision of the entire bench). But we do not concur in the idea expressed in the keadnote that in no case can there be an exception to a final judgment without making a motion for a new trial, except upon necessarily controlling rulings. Neither the decision in Henderson v. State, 123 Ga. 739, nor Anderson v. Wyche, in our opinion goes to that extent. Each of those decisions includes the absence of the evidence. In Henderson’s ease it was said: "There are two ways by which a case may reach this court. One is by the usual and ordinary methods of procedure. The other, for convenience, may be called the short form. . . It is not every error, but only necessarily controlling rulings, which may be segregated from the case, stripped from their surroundings, and brought to this court alone as successful grounds for a reversal.” This refers to an effort to segregate and bring up necessarily controlling rulings (Acts 1898, p. 92), not to an exception bringing up the case generally, with brief of evidence and proper assignments of error. Civil Code, §§5528(1), 5530. If the rulings fell within the act of 1898, as necessarily controlling the verdict or judgment, under that act an exception to the ver<j}ict or judgment would seem to be provided for.
J. U. Hall and B. S. Wimberly, for plaintiff.
Boland Ellis, for defendant.